EXHIBIT 10.1

 

Execution Copy

 

 

 

OMNIBUS AGREEMENT

 

BY AND AMONG

 

PETROLOGISTICS LP

 

PETROLOGISTICS GP LLC

 

PROPYLENE HOLDINGS LLC

 

PL MANUFACTURING LLC

 

AND

 

PL PROPYLENE LLC

 

DATED MAY 9, 2012

 

 

 

--------------------------------------------------------------------------------


 

OMNIBUS AGREEMENT

 

This Omnibus Agreement, dated as of May 9, 2012 (this “Agreement”), is entered
into by and among PetroLogistics LP, a Delaware limited partnership (the
“Partnership”), PetroLogistics GP LLC, a Delaware limited liability company (the
“General Partner”), Propylene Holdings LLC, a Delaware limited liability company
(“Propylene Holdings”), PL Manufacturing LLC, a Delaware limited liability
company (“PL Manufacturing”), and PL Propylene LLC, a Delaware limited liability
company (“PL Propylene”).  The above-named entities are sometimes referred to
herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, PL Propylene is a party to those certain swap transactions, dated
October 7, 2011, with J. Aron & Company (together with its affiliates,
successors and/or assigns, the “Hedge Counterparty”), which are intended to
reduce PL Propylene’s exposure to propane prices for the years ending
December 31, 2012 and 2013 (the “Hedging Arrangements”); and

 

WHEREAS, in connection with the closing of the initial public offering (the
“Initial Offering”) of the Partnership, PL Propylene has been contributed to the
Partnership pursuant to the terms of a Contribution, Conveyance and Assumption
Agreement, dated March 30, 2012, by and among the Partnership, Propylene
Holdings and PL Manufacturing; and

 

WHEREAS, the Parties desire to enter into this Omnibus Agreement in order for
the Partnership to allocate the obligations and rights of PL Propylene under the
Hedging Arrangements; and

 

WHEREAS, in connection with this Agreement, the owners of 100% of the issued and
outstanding equity interests in PL Manufacturing (together the “PL Manufacturing
Members”) will enter into a common unit pledge agreement (the “Pledge
Agreement”), pursuant to which they will pledge to PL Manufacturing common units
representing limited partner interests in the Partnership (“Common Units”),
distributions on which shall be paid by PL Manufacturing to the General Partner
as the primary means for funding any contributions that shall be made by the
General Partner to the Partnership pursuant to this Agreement; and

 

WHEREAS, initially, each of the PL Manufacturing Members will pledge all of the
Common Units that they own upon the closing of the Initial Offering (the
“Initially Pledged Units”) to secure the obligations of PL Manufacturing,
Propylene Holdings and the General Partner under this Agreement (any Initially
Pledged Units that have not been liquidated pursuant to Section 1.5 or released
and not recontributed pursuant to Section 1.9 of this Agreement are herein
referred to as “Pledged Units”); and

 

WHEREAS, the Parties desire that all Common Units owned by PL Manufacturing
immediately following the closing of the Initial Offering shall be subject to
the provisions of this Agreement (the “Initial PL Manufacturing Units”) (any
Initial PL Manufacturing Units that have not been liquidated pursuant to
Section 1.5 or released and not recontributed pursuant to Section 1.9 of this
Agreement are herein referred to as “PL Manufacturing Units”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, this Agreement amends the First Amended and Restated Limited
Partnership Agreement of the Partnership (the “Partnership Agreement”) to the
extent that this Agreement relates to contributions to the Partnership by the
General Partner and distributions from the Partnership to the General Partner
and the allocation of income, gains, deductions and losses arising from the
Hedging Arrangements.

 

ARTICLE I

 

ALLOCATION OF RIGHTS AND OBLIGATIONS UNDER
THE HEDGING ARRANGEMENTS

 

Section 1.1             Assumption of Obligations and Assignment Rights under
Hedging Arrangements.  The Parties agree that, from and after the date of this
Agreement, the General Partner assumes all of PL Propylene’s obligations arising
under the Hedging Arrangements and shall be allocated all rights thereunder.

 

Section 1.2             Hedging Gains.  All payments received by PL Propylene
under the Hedging Arrangements during any fiscal quarter shall be distributed (a
“Special Distribution”) by the Partnership to the General Partner as soon as
practicable following the date that the Partnership pays the quarterly
distribution in respect of such fiscal quarter (the “Quarterly Distribution
Date”) to the holders of its Common Units.  As soon as reasonably practicable
following its receipt of a Special Distribution, the General Partner shall
distribute such Special Distribution to Propylene Holdings, which shall
distribute such amount to PL Manufacturing, which shall (1) distribute amounts
attributable to the Pledged Units to each PL Manufacturing Member on a pro rata
basis according to its respective percentage ownership of the Pledged Units at
the time and (2) at the sole discretion of the board of directors of PL
Manufacturing (the “Manufacturing Board’), either retain any cash attributable
to the PL Manufacturing Units at PL Manufacturing or distribute such cash to the
PL Manufacturing Members in accordance with PL Manufacturing’s limited liability
company agreement.  For avoidance of doubt, the Special Distributions shall not
be considered a distribution on Pledged Units or PL Manufacturing Units for
purposes of this Agreement.

 

Section 1.3             Hedging Losses.  Promptly following the Quarterly
Distribution Date in respect of any fiscal quarter in which PL Propylene is
required to make net payments to the Hedge Counterparty (the amount of such
payments, the “Quarterly Hedge Payment Obligation”), PL Manufacturing shall pay
to the General Partner an amount equal to the Quarterly Hedge Payment Obligation
in the manner set forth in Sections 1.4 and 1.5 of this Agreement, and the
General Partner shall make, on behalf of the holders of the Pledged Units and
the PL Manufacturing Units, a capital contribution to the Partnership in an
amount equal to the Quarterly Hedge Payment Obligation (a “GP Capital
Contribution”).

 

Section 1.4             Payment of Contributions to the General Partner.  PL
Manufacturing, as Collateral Agent, shall use any distributions that it is
entitled to receive on the Pledged Units and any distributions on any PL
Manufacturing Units to (1) first, contribute to the General Partner an amount
equal to any Quarterly Hedge Payment Obligation for the quarter in respect of
which the quarterly distribution was paid, (2) second, establish and maintain a
cash reserve in such amount as is reasonably necessary, which shall be
calculated as the amount, if any, of the expected

 

2

--------------------------------------------------------------------------------


 

shortfall between the projected future quarterly distributions on the Pledged
Units and PL Manufacturing Units at such time and the projected future Quarterly
Hedge Payment Obligations at such time (the “Cash Reserve”), which may be
increased above this reasonably necessary amount at the sole discretion of PL
Manufacturing, and (3) third, distribute any excess cash attributable to the
Pledged Units to the PL Manufacturing Members on a pro rata basis according to
its respective percentage ownership of the Pledged Units at the time and
(4) fourth, at the sole discretion of the Manufacturing Board, either retain any
excess cash attributable to the PL Manufacturing Units at PL Manufacturing or
distribute such cash to the PL Manufacturing Members in accordance with PL
Manufacturing’s limited liability company agreement.

 

Section 1.5             Cash Contribution Option.  If the Quarterly Hedge
Payment Obligation for any quarter exceeds the sum of (1) the total quarterly
distribution that is paid on the Pledged Units in respect of such quarter and
(2) the Cash Reserve, each of PL Manufacturing and the PL Manufacturing Members
shall have the right to fund its pro rata share of the shortfall in cash, which
PL Manufacturing shall pay to the General Partner to fund a portion of the GP
Capital Contribution.  If PL Manufacturing or any PL Manufacturing Member fails
to so fund its pro rata portion of any such shortfall, PL Manufacturing shall
liquidate a number of Pledged Units or PL Manufacturing Units, as applicable,
sufficient to cover PL Manufacturing’s or such PL Manufacturing Member’s, share
of the shortfall, the proceeds of which liquidation shall be paid by PL
Manufacturing to the General Partner, and any excess proceeds shall be retained
by PL Manufacturing or distributed to such PL Manufacturing Member, as
applicable.

 

Section 1.6             Limitation on Liability of each PL Manufacturing
Member.  The liability of each PL Manufacturing Member shall be limited to the
sum of (1) the quarterly distributions that are paid by the Partnership on such
PL Manufacturing Member’s Pledged Units and not distributed to such PL
Manufacturing Member in accordance with clause 3 of Section 1.4 of this
Agreement and (2) the proceeds from the liquidation of such PL Manufacturing
Member’s Pledged Units as contemplated in Section 1.5 of this Agreement. The PL
Manufacturing Members shall not be required to contribute cash or additional
Common Units to fund any shortfall other than as specifically contemplated
hereby.

 

Section 1.7             Limitation on Liability of PL Manufacturing.  The
liability of PL Manufacturing shall be limited to the sum of (1) the quarterly
distributions that are paid by the Partnership on the PL Manufacturing Units and
not distributed by PL Manufacturing in accordance with clause 4 of Section 1.4
by PL Manufacturing in accordance with the terms of this Agreement and (2) the
proceeds from the liquidation of any PL Manufacturing Units as contemplated in
Section 1.6 of this Agreement. PL Manufacturing shall not be required to
contribute cash or additional Common Units to fund any shortfall other than as
specifically contemplated hereby.

 

Section 1.8             Limitation on Liability of the General Partner.  The
liability of the General Partner shall be limited to any cash that the General
Partner has on hand at the time that such liability arises, excluding any cash
of the Partnership or its subsidiaries.

 

Section 1.9             Minimum Number of Pledged Units.  From time to time, PL
Manufacturing may release Pledged Units and PL Manufacturing Units (on a pro
rata basis) from the Pledge Agreement, provided, however, that the market value
of all Pledged Units and all PL

 

3

--------------------------------------------------------------------------------


 

Manufacturing Units must at all times be equal to or greater than ten (10) times
the mark-to-market value of the Hedging Arrangements.  If, after PL
Manufacturing has released Common Units pursuant to this Section 1.9, the
mark-to-market value of the Hedging Arrangements exceeds 1/10th of the value of
all then Pledged Units and PL Manufacturing Units, PL Manufacturing shall
recontribute and shall require, pursuant to the terms of the Pledge Agreement,
the PL Manufacturing Members to re- pledge a number of Common Units such that
the market value of all Pledged Units and PL Manufacturing Units is equal to or
greater than ten (10) times the mark-to-market value of the Hedging
Arrangements, provided, however, that no PL Manufacturing Member shall be
required to pledge a number of Common Units that exceeds its pro rata share of
the Initially Pledged Units, and the number of PL Manufacturing Units that are
subject to this Agreement shall not exceed the Initial PL Manufacturing Units.

 

Section 1.10           Capital Accounts.  Notwithstanding anything to the
contrary contained in the Partnership Agreement, any items of income, gain, loss
and deduction of the Partnership arising from or relating to the Hedging
Arrangements shall be specially allocated (for purposes of maintaining the
Capital Accounts (as defined in the Partnership Agreement), in determining the
rights of the Partners (as defined in the Partnership Agreement) among
themselves and for U.S. federal income tax purposes) 100% to the holders of the
Pledged Units and the PL Manufacturing Units, pro rata in proportion to their
ownership of such units in the aggregate.

 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.1             Further Assurances.  In connection with this Agreement
and all transactions contemplated by this Agreement, each signatory party hereto
agrees to execute and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions and conditions of this
Agreement and all such transactions.

 

Section 2.2             Successors and Assigns. No Party may assign its rights
or obligations hereunder without written consent of the other Parties; in the
event of any assignment, an assigning PL Manufacturing Member shall continue to
be bound by this agreement unless their obligations hereunder are expressly
assumed by the assignee.

 

Section 2.3             No Third Party Rights.  The provisions of this Agreement
are intended to bind the Parties as to each other and, other than as set forth
in Section 2.4 hereof, are not intended to and do not create rights in any other
person or confer upon any other person any benefits, rights or remedies and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.

 

Section 2.4             Severability.  If any of the provisions of this
Agreement are held by any court of competent jurisdiction to contravene, or to
be invalid under, the laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement.  Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid, and an
equitable adjustment

 

4

--------------------------------------------------------------------------------


 

shall be made and necessary provision added so as to give effect to the
intention of the Parties as expressed in this Agreement at the time of execution
of this Agreement.

 

Section 2.5             Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein; for the avoidance of doubt, this Agreement shall
constitute an amendment to the Partnership Agreement to the extent that this
Agreement relates to contributions to the Partnership by the General Partner on
behalf of the holders of the Pledged Units and the PL Manufacturing Units and
distributions from the Partnership to the General Partner for the benefit of the
holders of the Pledged Units and the PL Manufacturing Units and allocations of
items of income, gain, loss and deduction arising from or relating to the
Hedging Arrangements.

 

Section 2.6             Amendment or Modification.  This Agreement may be
amended or modified at any time or from time to time only by a written
instrument, specifically stating that such written instrument is intended to
amend or modify this Agreement, signed by each of the Parties.

 

Section 2.7             Amendment and Termination of Hedging Arrangements.  PL
Propylene or the Partnership may terminate, amend or otherwise modify the Hedge
Arrangements without the prior written consent of any of the Parties.

 

Section 2.8             Term.  This Agreement shall remain in force until the
Hedging Arrangements expire or are terminated.  Upon the expiration or
termination of the Hedging Arrangements, PL Manufacturing shall (1) retain and
distribute the Cash Reserve, if any, on a pro rata basis to PL Manufacturing
Members who own Pledged Units and (2) return all remaining Pledged Units to the
respective PL Manufacturing Members.

 

Section 2.9             Applicable Law; Forum, Venue and Jurisdiction.  This
Agreement shall be subject to and governed by the laws of the State of New York,
excluding any conflicts-of-law rule or principle that might refer the
construction or interpretation of this Agreement to the laws of another state.

 

Section 2.10           Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all Parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.  The delivery of an executed counterpart
copy of this Agreement by facsimile or electronic transmission in PDF format
shall be deemed to be the equivalent of delivery of the originally executed copy
thereof.

 

 [Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

 

PL PROPYLENE LLC

 

 

 

By:

PetroLogistics LP, its sole member

 

 

By:

PetroLogistics GP LLC, its general Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sharon Spurlin

 

 

 

Name:

Sharon Spurlin

 

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

PETROLOGISTICS LP

 

 

 

By:

PetroLogistics GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Sharon Spurlin

 

 

Name:

Sharon Spurlin

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

PETROLOGISTICS GP LLC

 

 

 

 

 

By:

/s/ Sharon Spurlin

 

 

Name:

Sharon Spurlin

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

PROPYLENE HOLDINGS LLC

 

 

 

By:

/s/ Sharon Spurlin

 

 

Name:

Sharon Spurlin

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

PL MANUFACTURING LLC

 

 

 

 

 

 

 

By:

/s/ Nathan Ticatch

 

 

Name:

Nathan Ticatch

 

 

Title:

President

 

--------------------------------------------------------------------------------

 